On Application for Reinstatement.
The application of respondent, Paul Pagac III, for reinstatement to the practice of law is granted, on the condition that respondent pay within one year the outstanding costs taxed against him in this matter in payments of not less than $500 each month. If this condition is not met, respondent’s suspension will resume until this debt is paid in full.
(For earlier case, see [1988], 39 Ohio St. 3d 1, 528 N.E. 2d 948.)
Sweeney, Holmes, Douglas, H. Brown and Resnick, JJ., concur.
Moyer, C.J., and Wright, J., dissent.